Citation Nr: 0111775	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
October 4, 1971 to October 29, 1971.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a June 
1999 rating decision issued by the Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

In his December 1999 substantive appeal, the appellant 
requested a videoconference hearing with a Member of the 
Board.  In January 2001, the appellant withdrew in writing 
his request for a hearing of any kind before the Board.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


REMAND

The appellant essentially contends that the RO committed 
error in denying his claim for service connection for PTSD.  
His attorney argues that the appellant has been diagnosed to 
have PTSD that is related to his experiences while in basic 
training at Lackland Air Force Base and that the RO has not 
fulfilled its duty to assist the appellant in the 
verification of his stressor.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, the Board notes that in the Cohen case the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that it is incumbent upon the VA to fully develop 
and attempt to verify a veteran's alleged stressors.  As 
such, the Board finds that the RO should request verification 
of the appellant's alleged non-combat stressor from all 
appropriate sources.

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members, and records 
that indicate behavior changes that occurred at the time of 
the incident that may indicate the occurrence of an in-
service stressor.  Another Court case, Patton v. West, 12 
Vet. App. 272 (1999), has highlighted the importance of the 
RO following the more particularized requirements delineated 
in the M21-1 for personal-assault PTSD claims.  

In view of the account given by the appellant of the assault 
that purportedly happened in service and of the events that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether an in-service stressor is verified, the appellant 
should also be afforded a VA examination to determine if any 
of the mental disorders reported in the claims file are 
linked to active duty in any way.

The appellant testified at his February 2000 personal hearing 
at the RO that he had been in receipt of Social Security 
Administration (SSA) disability benefits since 1990.  The 
Court has held that where there has been a determination that 
the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any medical records pertaining to 
any continuing award of benefits should be requested and 
associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appropriate 
SSA office to obtain copies of the medical 
records upon which the original 1990 SSA 
disability award and any continuing award 
was based.  If an ALJ decision was issued, 
a copy of that decision and the associated 
List of Exhibits should also be obtained.  
All of these records are to be associated 
with the claims file.

3.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
assault during service.  The RO inquiry 
should include possible sources listed in 
M21-1, part III, 5.14.  The appellant 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event(s) and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot be 
conducted.

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant, and 
all other appropriate sources, for 
example, the Security Police at Lackland 
Air Force Base.  A field examiner should 
be utilized if a personal interview is 
deemed necessary to obtain any supporting 
evidence or if specific records or 
statements sought cannot otherwise be 
provided.

5.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  Thereafter, the RO should list the 
verified stressor(s), if appropriate, and 
schedule the appellant for an 
examination, by a VA psychiatrist who has 
not previously examined the appellant to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric and/or psychological 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims file.  
The examiner should integrate all 
previous psychiatric and psychological 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders present, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests such 
as psychological testing are to be 
accomplished if deemed necessary.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) Score.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score for purposes of due process under 
Thurber v. Brown, 5 Vet. App. 119 (1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the examiner 
should offer opinions, with degree of 
medical probability expressed, as to 
whether the etiology of the appellant's 
psychiatric or psychological pathology is 
attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service; any disease or incident suffered 
after service, including the appellant's 
various non-service-connected physical 
disabilities; or to a combination of such 
causes or to some other cause or causes.  
The examiner should express an opinion as 
to whether it is as likely as not that the 
appellant currently suffers from PTSD that 
is related to his 25 days of Air Force 
service.

5.  Thereafter, the RO should readjudicate 
this claim.  That readjudication should 
also reflect application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. § 3.304 and the 
Patton case, supra.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





